Citation Nr: 0519366	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for bilateral hearing loss.  This matter was previously 
before the Board in August 2004 at which time it was remanded 
to the RO for further development.

In August 2004, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran does not currently have a left ear hearing 
loss disability as defined by VA regulation.  

2.  There is no competent medical evidence of a nexus between 
the veteran's current right ear hearing loss and his active 
military service, to include evidence establishing that such 
a disability was manifest to a compensable degree within the 
first post-service year; the only medical opinion on this 
point militates against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in October 2001, which was prior to the February 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in October 2001 and August 2004, as 
well as the September 2002 statement of the case, and April 
2005 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Unfortunately, most of 
the veteran's service medical records are not available for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  
Accordingly, VA has a heightened duty to assist the veteran 
in developing this claim.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999); Russo v. Brown, 9 Vet. App. 46 (1996).  In 
this respect, VA has satisfied its duty to assist in this 
case as evidenced by the RO's attempts to obtain relevant 
records, particularly the RO's September 1999 request that 
the veteran send in more detailed information regarding his 
service and suggestion that he send in alternative evidence 
to support his claim.  The appellant was also offered the 
opportunity to request a hearing which he declined.  The 
Board notes that neither the veteran nor his representative 
has identified any existing pertinent evidence that is 
necessary for a fair adjudication of this claim that has not 
been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Background

The veteran's service records show that his military 
occupational specialty was that of a medical aidman.  Duties 
of this position included assisting in the care and treatment 
of patients on wards in army hospitals.  The veteran took 
temperatures, pulse readings and respirations.  He bathed and 
fed patients and assisted in sanitary maintenance of the 
wards.  His service records also show that he worked in a 
mattress factory prior to service from 1942 to 1966 stuffing 
mattresses.  

All of the veteran's service medical records, except for his 
July 1947 separation examination report, are unavailable for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  As 
for his July 1947 separation examination report, this report 
shows that the veteran had no abnormalities of the ear and 
his hearing acuity for the whispered voice in each ear was 
15/15.   

In November 1974, the veteran underwent a VA examination for 
orthopedic complaints and dizzy spells.  The veteran reported 
the onset of the dizzy spells in 1973 with ongoing 
recurrences.  He had no hearing or tinnitus complaints.  
Findings revealed normal appearing external canals and 
drumheads.  The veteran was diagnosed as having ears normal 
by physical examination.

A September 1995 VA Medical Certificate reflects the 
veteran's complaint of gradual hearing loss in his right ear.  
An ear exam was normal.  The veteran was referred to the Ear, 
Nose and Throat clinic.  

In August 1999, the veteran filed a claim for service 
connection for hearing loss.  The RO denied this claim in 
February 2000 and February 2002.

During a September 2004 VA audiological examination, the 
veteran reported the onset of hearing loss many years 
earlier.  Specifically, he said he began experiencing wind 
noise in the right ear 10 years earlier that lasted for a few 
years.  He also said he had no hearing at all out of the 
right ear and he denied tinnitus.  The examination report 
notes that the veteran had autophony referred to the left 
ear, and had problems when he was a child learning to speak 
English.  He had trouble hearing when speaking in Spanish as 
he did in English, and his English was very broken even 
though he lived in the United States all his life.  Regarding 
noise exposure, it is noted that the veteran was a medic in 
the Army and was exposed to small arms fire in training.  The 
veteran relayed to the examiner that he fired a bazooka and 
other arms.  He reportedly had no combat experience.  After 
service the veteran worked in a textile mill for a year and 
was exposed to a lot of noise.  For the remainder of his work 
life he was a truck driver and retired in 1989.  He denied 
hunting or other significant noise exposure.  He also denied 
wearing ear protection both in and following service.  

On examination in September 2004, the veteran's tympanic 
membranes were normal to otoscopy.  Audiometry revealed what 
appeared to be a total loss of hearing in the right ear with 
a high frequency loss in the left.  He was diagnosed as 
having sensorineural hearing loss.  The examiner recommended 
that the veteran undergo a magnetic imaging resonance (MRI) 
to rule out the possibility of an acoustic neuroma related to 
the veteran's unilateral hearing loss.  The examiner went on 
to note that the veteran's hearing loss description sounded 
more like a "sudden hearing loss," but he wished to reserve 
his opinion until after the MRI.

On the authorized audiology evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
75
85
LEFT
5
5
20
30
35

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 100 percent in the left ear.  
The audiology examiner diagnosed the veteran as having severe 
to profound sensorineural hearing loss in the right ear and 
normal hearing in the left ear through 2K hertz, sloping to a 
mild to moderate-severe sensorineural hearing loss.  There 
were negative pure tone and speech stengers.

Following a MRI of the veteran's internal right auditory 
canal in November 2004, the VA examiner issued an addendum 
opinion in November 2004 stating that since the veteran had 
no pulsatile tinnitus or physical exam findings other than a 
normal tympanic membrane, it was more likely than not that 
his hearing loss was related to a "sudden" hearing loss 
about 10 years earlier, and would have no relationship to his 
period of military service.  He went on to note that the mild 
hearing loss in the veteran's left ear was more likely than 
not related to presbyacusis and not his military service.  He 
added that it was not likely that veteran's hearing loss was 
a big problem for his social life and noted that, although 
the veteran was no longer working, it should not be a 
significant problem even if he were working.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain diseases, 
including organic diseases of the nervous system, are 
presumed to be service-connected if manifest to a compensable 
degree within one year of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

Applying the above criteria to the instant case, the Board 
finds that postservice audiometric findings obtained from the 
September 2004 VA audiometric examination do not reflect the 
required thresholds for a finding of left ear hearing loss 
under 38 C.F.R. § 3.385 (2004).  Specifically, findings 
revealed decibel levels of 5, 5, 20, 30 and 35 at puretone 
threshold levels of 500, 1,000, 2,000, 3,000 and 4,000 Hz, 
respectively.  The speech recognition score in the left ear 
was 100 percent.  

In regard to the right ear, the September 2004 VA audiometric 
findings meet the required thresholds for a finding of right 
ear hearing loss under 38 C.F.R. § 3.385 (2004) (decibels 
levels of 80, 80, 80, 75 and 80 at puretone threshold levels 
of 500, 1,000, 2,000, 3,000 and 4,000 Hz, respectively; 
speech recognition of 0 percent).  However, the medical 
evidence does not establish a nexus between the veteran's 
recognized right ear hearing loss and service.  It is 
unfortunate that the veteran's service medical records are 
not available for review.  Indeed, in instances such as this, 
the duty of the Board to provide reasons for its findings and 
conclusions is heightened.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  Nonetheless, even if the veteran's service 
medical records were available, they would not support this 
claim by the veteran's own admission.  This is so in light of 
the veteran's statement during the September 2004 VA 
examination that he began experiencing hearing problems 
approximately 10 years earlier.  This places the onset of his 
hearing problems in 1994 which is well after service, and is 
consistent with a September 1995 VA progress note first 
reflecting the veteran's complaint of progressive hearing 
loss.  Moreover, the veteran's July 1947 separation 
examination shows that the veteran had normal hearing of 
15/15 for the whispered voice in each ear, and he denied 
having any hearing complaints during the November 1974 VA 
examination.  

In short, there is no medical evidence showing that this 
noncombat veteran had bilateral hearing loss either in 
service (see 38 C.F.R. § 3.303(b)) or within the first post-
service year (see 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 
3.309).  Furthermore, there is no medical evidence relating 
his present hearing loss, diagnosed many years after service, 
to service.  In fact, the only medical nexus evidence of 
record militates against the veteran's claim.  Specifically, 
the VA examiner in November 2004, after examining the 
veteran, reviewing his claims file, and performing an MRI of 
the veteran's internal right auditory canal, opined that it 
was more likely than not that his hearing loss was related to 
a "sudden" hearing loss 10 years earlier (when he began 
experiencing hearing problems) than service.  He based his 
opinion on the fact that the veteran had no pulsatile 
tinnitus or physical findings other than a normal tympanic 
membrane.  He also opined that it was more likely than not 
that the veteran's left ear hearing mild hearing loss was 
related to presbyacusis and not service.

The Board in no way disputes the veteran's sincere belief 
that he has a present bilateral hearing loss related to 
service.  However, his opinion as to his diagnosis and the 
etiology thereof, without a supportive opinion from a 
physician, does not constitute the requisite medical evidence 
necessary to establish service connection.  This is because 
the veteran is a layman and without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board also emphasizes 
that a claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In this case, there simply is no 
competent medical evidence that supports the appellant's 
assertions as to a nexus between his active military service 
and his current right ear hearing loss, and the only medical 
opinion on this point weighs against the claim.

For the foregoing reasons, the Board finds that the claim for 
service connection for a bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b.)




ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


